DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-15, 18, 19, 22, 23, and 25-27 are pending and examined.

Claim Rejections - 35 USC § 112 – 1st Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-15, 18, 19, 22, 23, and 25-27 are rejected under 35 U.S.C. 112, first paragraph, because the specification while being enabled for treatment of MRTO in a patient that has MRTO, does not reasonable provide enablement for the prevention of MRTO.  Dependent claim 26 is interpreted to mean that treatment also encompasses prevention.  The specification does not enable any person skilled in the art to which it pertains, or with which is it most nearly connected to, make and use (i.e., perform) the invention(s) commensurate in scope with these claims.
	The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 wherein, citing Ex parte Forman, 230 USPQ 546 (Bd. Apls. 1986) at 547 the court recited eight factors:

2) the amount of direction or guidance provided,
3) the presence or absence of working examples,
4) the nature of the invention,
5) the state of the prior art,
6) the relative skill of those in the art,
7) the predictability of the art, and
8) the breadth of the claims.
These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved.  In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833, 839, 166 USPQ 18, 24 (1970).  Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:
1.	The nature of the invention, state and predictability of the art, and relative skill of those in the art
The invention is drawn to a method of treating and preventing MRTO in a human patient comprising administering to a human patient in need thereof a therapeutically effective regimen, the regimen comprising administering an effective amount of tazemetostat.
The relative skill of those in the art is high, generally that of an M.D. or Ph.D.  The artisan using Applicant’s invention would generally be a physician with a M.D. degree and several years of experience.  
	That factor is outweighed, however, by the unpredictable nature of the art.  It is well established that “the scope of enablement varies inversely with the degree of unpredictability of the factors involved", and physiological activity is generally considered to be an unpredictable In re Fisher, 166 USPQ 18, at 24 (In cases involving unpredictable factors, such as most chemical reactions and physiological activity, the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved.), Nationwide Chemical Corporation, et al. v. Wright, et al., 192 USPQ 95 (one skilled in chemical and biological arts cannot always reasonably predict how different chemical compounds and elements might behave under varying circumstances), Ex parte Sudilovsky 21 USPQ2d 1702 (Appellant's invention concerns pharmaceutical activity.  Because there is no evidence of record of analogous activity for similar compounds, the art is relatively unpredictable) In re Wright 27 USPQ2d 1510 (the physiological activity of RNA viruses was sufficiently unpredictable that success in developing specific avian recombinant virus vaccine was uncertain).  
The art of treating and preventing cancer, is inherently unpredictable due to the diverse chromosomal, genetic, and protein changes associated with cancer, as well as a poor understanding of what environmental, genetic, and biological factors are involved in cancer development.
2.	The breadth of the claims
	The claims are extremely broad insofar as they disclose the general treatment and prevention of cancer regardless of the underlying primary cause of such cancer.
3.  	The amount of direction or guidance provided and the presence or absence of working examples
	The specification provides no direction or guidance for determining the particular administration regimens (e.g., dosages, timing, administration routes, etc.) necessary to prevent cancer particularly in humans.   Further, there is no working example whereby animals or 
	4.	The quantity of experimentation necessary
	Because of the known unpredictability of the art (as discussed supra) and in the absence of experimental evidence commensurate in scope with the claims, the skilled artisan would not accept the assertion that the instantly claimed compounds could be predictably used as a treatment or prevention of cancer as inferred in the claims and contemplated by the specification.  
Genentech Inc. vs. Nova Nordisk states, "[A] patent is not a hunting license.  It is not a reward for a search but a compensation for its successful conclusion and ‘patent protection’ is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable” (42 USPQ 2d 1001, Fed. Circuit 1997).  
The prevention of cancer is entirely unpredictable due the diverse environmental, genetic, and biological causes of cancer.  Further still, there is limited evidence in the prior art that compounds useful in treating cancer are also effective in preventing the same cancer they treat.
Determining if any particular claimed compound would prevent cancer would require synthesis of the compound, formulation into a suitable dosage form, and subjecting it to clinical trials or to testing in an assay known to correlate to clinical efficacy of such treatment.  This is undue experimentation given the limited guidance and direction provided by Applicants.  
Accordingly, the instant claims do not comply with the enablement requirement of 35 U.S.C. § 112, first paragraph, since to practice the claimed invention a person of ordinary skill in the art would have to engage in undue experimentation, with no assurance of success.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15, 18, 19, 22, 23, and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Keilhack et al., (WO2014/062720) (published April 24, 2014), and in view of Rabinovich et al., “Primary rhabdoid tumor of the ovary: When large cells become small cells,” Gynecologic Oncology Reports, 12 (2015) 64-66 (available online March 19, 2015).
	Keilhack teaches treatment of cancers associated with mutations of the SWI/SNF complex with an EZH2 inhibitor. See par. 4.  The cancer can be a malignant rhabdoid tumor. See par. 5.  Further, the inhibitor compound can be tazemetostat. See par. 27.  The compound can also be a compound of claim 5. See par.’s 28-31.  The compounds selectively inhibit H3K27 methylation leading to apoptosis of malignant rhabdoid deleted cells.  See par. 77.  The treatment of cancers can be associated with expression and loss of function biomarkers, including those associated with SWI/SNF complex genes including SMARCA4 as well as SNF5 (also called INI1 and SMARCB1). See par.’s 51-52.  Treatment includes preventing, diminishing, or amelioration of a symptom. See par. 2.  Cancers that can be treated include: ovarian clear cell adenocarcinoma, ovarian endomethrioid adenocarcinoma, ovarian serous adenocarcinoma, atypical teratoid rhabdoid tumor, and malignant rhabdoid tumor. Further, epitheloid sarcoma is also taught to be treatable. See par. 59.  Further, Keilhack describes a method for assaying predisposition of a subject to a cancer by looking at a sample at least one component from the 
Further, dosage forms include oral administration and can range from 1 to 1000 mg/kg/day. See par. 347.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Administration is also taught to include twice daily administration. See par. 38.  
Rabinovich explains that the vast majority of MRTs harbor deleterious mutations in the SMARCB1 or INI1 gene.  Further, those without a SMARCB1 mutation have mutations in the SMARCA4 gene.  It was not known that MRTs in the ovary are caused by a mutation in the same gene as SCCOHT, which inactivates SMARCA4.  Histology shows that MRTs of the ovary and SCCOHT are in fact the same entity and should all be named MRTO.  Identification of SMARCA4 mutations in nearly all SCCOHTs accompanied by loss of protein expression detected by immunohistology has made diagnosis substantially straight forward. See p65, last. par. The diagnosis of MRT is based on immunohistochemistry of SMARCB1 and SMARCA4 st full par.  The great majority of SCCOHT/MRTO show loss of SMARCA4 expression and it is therefore proposed as a diagnostic biomarker for MRTO (citing Foulkes et al., 2014).  More specifically, a diagnosis entails confirming that is SMARCA4 staining is retained, it is unlikely MRTO.  A clinical study/case report includes a 34 year old subject.  There is also no reason to believe that the teachings provided herein would exclude subjects that are under the age of 40 as claimed.  Further and absent evidence to the contrary, a person that is 20 years old stands a reasonable expectation of success in being treated as taught by the cited prior art.  
	It would have been prima facie obvious to a person of ordinary skill in the art prior to the filing of the instant application to arrive at the claimed methods in view of Keilhack and Rabinovich.  One would have been motivated to optimize the dosage and treat MRTO based on the teachings to treat ovarian cancers and malignant rhabdoid cancers.  Further, identifying a subject as positive or negative for a gene associated with the SWI/SNF complex including SMARCA4 is taught of a limited number of genes known to be associated cancer symptoms and mediation.  SMARCA4 is taught to be used as a diagnostic biomarker for SCCOHT, wherein a lack of retention of stain for SMARCA4 is indicative of MRTO, e.g.  As such, one would treat a claimed cancer with the claimed agent with or without first identifying a subject through an antibody binding assaying as having an abnormal expression of a gene associated with a reduced expression or loss of function of a component of the SWI/SNF complex with a reasonable and predictable expectation of success.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Claims 1-22, 26, and 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 15 of U.S. Patent No. 9,688,665, in view of Rabinovich et al., “Primary rhabdoid tumor of the ovary: When large cells become small cells,” Gynecologic Oncology Reports, 12 (2015) 64-66 (available online March 19, 2015). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application include administration of the same agent, in an optimizable dosage to a subject that has a malignant rhabdoid tumor and the specification includes treatment of ovarian cancers, as explained in the WO publication of the ‘665 patent.  Thus, for those same reasons set forth above with respect to the rationale for obviousness, the ‘665 patent is obvious over the instant claims, in view of Rabinovich.
As such, no claim is allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED D BARSKY whose telephone number is (571)272-2795.  The examiner can normally be reached on 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/JARED BARSKY/Primary Examiner, Art Unit 1628